Citation Nr: 0806676	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  89-43 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for arthritis, including as 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION


The veteran served on active duty from August 1965 to 
September 1966.  He served in Vietnam from March 1966 to 
September 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

In January 2007, the Board remanded this matter to the RO for 
a compensation and pension examination and further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran served in Vietnam from March 1966 to 
September 1966. 

2.  The veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange or other herbicides.

3.  The veteran failed without good cause to report for a 
scheduled VA examination.

4.  There is no competent medical evidence that the veteran's 
arthritis is related to service, to include presumed exposure 
to herbicides.


CONCLUSION OF LAW

Arthritis, to include exposure to herbicides, was not 
incurred in or aggravated by active military service, and 
arthritis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in April 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Under Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), VA must also provide 
notice that an effective date for the award of benefits will 
be assigned if a higher evaluation is awarded. Although the 
RO did not advise the veteran of such information, this 
decision confirms the RO's denial of service connection and 
the veteran is therefore not prejudiced in regards to lack of 
Dingess notice. Proceeding with this matter in its procedural 
posture would not therefore prejudice the veteran.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file. The veteran 
was afforded multiple VA examinations in May 2004.  The RO 
scheduled the veteran for a subsequent VA examination in 
January 2007, however, the veteran failed to appear.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The veteran contends that his arthritis is related to service 
and to his presumed exposure to Agent Orange.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The veteran is seeking service connection for arthritis that 
he contends he developed as result of exposure to herbicides. 
The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116. Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide. See 
McCartt v. West, 12 Vet. App. 164 (1999). Those regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents. The specified diseases which have been 
listed therein are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). For most of the listed diseases, the 
presumption is lifetime; for chloracne, subacute peripheral 
neuropathy, and porphyria cutanea tarda, the presumption is 
one year after exposure. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001) was enacted. Among other things, the VEBEA 
removed the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicide exposure; 
added type 2 diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure (codifying a VA 
regulation which had been in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
United States Court of Appeals for Veterans Claims holding in 
McCartt, supra). These statutory provisions became effective 
on the date of enactment, December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements. First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6). Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e). See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation. Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

VA medical treatment records indicate the veteran has been 
diagnosed with arthritis and degenerative joint disease.

In May 2004, the veteran was afforded multiple VA 
examinations.  The veteran was diagnosed with advanced 
degenerative joint disease of the left shoulder.  The veteran 
was additionally diagnosed with chronic low back pain 
syndrome with facet joint arthritis.  The examiners opined 
that it was less likely than not that the degenerative joint 
disease and facet joint arthritis were related to military 
service.  

The competent evidence of record indicates that the veteran 
had active service in the Republic of Vietnam. However, to 
date, the medical evidence does not indicate that he has been 
diagnosed with any one of the presumptive diseases enumerated 
by the Secretary pursuant to the statute. See 38 C.F.R. §§ 
3.307, 3.309(e). Arthritis is not subject to presumption of 
service incurrence due to Agent Orange exposure; therefore, 
the veteran is not entitled to a presumption that his claimed 
disorder/symptoms are related to exposure to herbicide agents 
used in Vietnam. As a matter of law, the veteran cannot 
receive the benefit of a presumption that his claimed 
condition was caused by his exposure to Agent Orange or other 
herbicidal agent.

As previously noted, the presumption is not the sole method 
for showing causation, and thereby establishing service 
connection. In other words, the fact that the veteran does 
not meet the requirements of 38 C.F.R. § 3.309 does not in 
and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). The Board will now 
assess the veteran's claim on a direct basis.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claim 
for service connection for arthritis fails.   


The veteran's service treatment records are devoid of any 
evidence of any injuries to the joints.  Further, there are 
no complaints, treatment, or diagnosis of arthritis.

In January 2007, the Board remanded this matter to the RO 
with instructions for the RO to schedule a VA examination for 
the veteran.  The RO completed this requirement and scheduled 
the veteran for a VA examination.  The veteran was notified 
in a letter dated January 22, 2007 that he had been scheduled 
for a VA examination on January 30, 2007.  The veteran failed 
to appear for the examination.  

The veteran's representative contended in an October 2007 
written brief presentation that the veteran was not afforded 
adequate notice because the RO sent only one letter to the 
veteran informing him of the examination, and this was 
unsatisfactory, given the veteran's condition.  The veteran's 
representative further stated that the veteran should be 
scheduled for another VA examination.

When a veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b) (2007).

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the veteran, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a) (2007). The veteran and his 
representative have failed to show good cause as to why the 
veteran did not appear for his scheduled examination.  No 
explanation for failure to appear was given with the 
exception of the veteran's representative notating the 
veteran had a history of psychological and alcohol problems 
and the assertion that sending out only one letter violated 
the Board's remand. However, that the veteran was aware of 
the future scheduling of an examination cannot be doubted as 
he received a copy of the Board's remand, and there is no 
evidence to indicate that the veteran did not receive notice 
of the examination's scheduling.


The "duty to assist is not always a one-way street. If he 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991). While VA has a duty 
to assist the veteran in the development of a claim, that 
duty is not limitless.  In the normal course of events, it is 
the burden of the veteran to appear for VA examinations. 
Hyson v. Brown, 5 Vet. App. 262 (1993).

There is no competent medical evidence of a nexus between the 
veteran's service and his claim of arthritis, nor is there 
any competent medical evidence indicating a diagnosis of 
arthritis within one year of the veteran's separation from 
active duty. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the medical evidence of record relates the veteran's claim of 
arthritis to any event or incident during active military 
duty.

Nor is there any evidence of continuity of symptomatology. 
The first claim of  arthritis associated with the veteran's 
file is dated in 1985, approximately 19 years after the 
veteran's separation from service.  This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of arthritis within 
the first post-service year.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for arthritis and the benefit-of-the-
doubt rule is not for application. 38 U.S.C.A. § 5107, 
Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).


ORDER


Service connection for arthritis is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


